Case 1:21-cv-00870-JS-AYS Document 50 Filed 06/30/21 Page 1 of 3 PageID #: 354




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 IN RE: HAIN CELESTIAL HEAVY METALS BABY
 FOOD LITIGATION

 This Document Relates to:                               Case No. 2:21-cv-00678-JS-AYS

 No. 1:21-cv-00870 (M. Walls)




          MOTION FOR LEAVE TO WITHDRAW AS COUNSEL OF RECORD

        PLEASE TAKE NOTICE that, upon the accompanying affidavits of William C.

Carmody, Steven M. Shepard and Arun S. Subramanian, I hereby move this Court, pursuant to

Local Civil Rule 1.4 of the Local Rules of the United States District Court for the Eastern District

of New York, for an Order (1) permitting the withdrawals of William C. Carmody, Steven M.

Shepard and Arun S. Subramanian as counsel for Plaintiffs in the above-captioned matter and (2)

removing these attorneys from the Case Management/Electronic Case Filed (CM/ECF)

notification list in this matter.

        Plaintiffs will continue to be represented by attorney Christopher K. Leung of Pollock

Cohen L.L.P.

Dated: June 29, 2021


                                                     Respectfully submitted,

                                                     SUSMAN GODFREY, L.L.P.

                                                     By: /s/ Steven M. Shepard
                                                     Steven M. Shepard
                                                     William Christopher Carmody
                                                     Arun Subramanian
                                                     1301 Avenue of the Americas, 32nd Fl.
                                                     New York, New York 10019
Case 1:21-cv-00870-JS-AYS Document 50 Filed 06/30/21 Page 2 of 3 PageID #: 355




                                         Telephone: (212) 729-2010
                                         Facsimile: (212) 336-8340
                                         sshepard@susmangodfrey.com
                                         bcarmody@susmangodfrey.com
                                         asubramanian@susmangodfrey.com

                                         Attorneys for Plaintiff, Michelle Walls
Case 1:21-cv-00870-JS-AYS Document 50 Filed 06/30/21 Page 3 of 3 PageID #: 356




                              CERTIFICATE OF SERVICE

       Steven M. Shepard, an attorney, hereby certifies that he caused the above and foregoing

Motion for Leave to Withdraw as Counsel of Record to be served upon counsel of record in this

case via the CM/ECF System on this day June 30, 2021

                                                  /s/ Steven M. Shepard
                                                  Steven M. Shepard
